Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151277                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ROBERT ARBUCKLE, Personal Representative                                                                  Joan L. Larsen,
  of the Estate of Clifton M. Arbuckle,                                                                               Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 151277
                                                                    COA: 310611
                                                                    MCAC: 11-000043
  GENERAL MOTORS LLC,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 10, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the plaintiff’s action is preempted by federal law, and
  (2) whether the plaintiff’s action is governed by state law or federal law. The parties
  should not submit mere restatements of their application papers.

          The Eastern District of Michigan Chapter of the Federal Bar Association, the
  Labor and Employment Law Section of the Federal Bar Association, the Michigan
  Chamber of Commerce, and the Workers’ Compensation Law and the Labor and
  Employment Law Sections of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2015
           t1222
                                                                               Clerk